Citation Nr: 0921806	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  07-38 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for visual impairment.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for a skin disorder of 
the nose, to include cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to July 
1967.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2007 rating decision 
by the Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO).  At the February 2009 Board hearing, 
the Veteran submitted additional evidence with a waiver of 
his right to have the RO readjudicate his claims with the 
additional evidence.  See 38 C.F.R. § 20.1304(c) (2008).

The issue of service connection for a heart disorder is 
addressed in the remand portion of the decision below, and is 
remanded to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  The evidence of record does not demonstrate that the 
Veteran has an acquired eye disability which is related to 
his active duty service.

2.  A back disorder, diagnosed as scoliosis, existed prior to 
the Veteran's entry into active duty service.


3.  The Veteran's pre-existing back disorder did not 
permanently increase in severity during his active duty 
service.

4.  The Veteran's current low back disorder was not caused or 
aggravated by his active duty service.

5.  Bilateral hearing loss pre-existed military service.

6.  The Veteran's pre-existing hearing loss did not 
permanently increase in severity during his active duty 
service. 

7.  A current diagnosis of a skin disorder of the nose, to 
include cancer, is not shown by the evidence of record.


CONCLUSIONS OF LAW

1.  An acquired bilateral eye disorder was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 4.9 (2008).

2.  A low back disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1153, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2008).

3.  Bilateral hearing loss was not incurred in, or aggravated 
by, active military service, nor can sensorineural bilateral 
hearing loss be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 1153, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2008).

4.  A skin disorder of the nose, to include cancer, was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).  With respect to the 
claims for service connection, an April 2006 letter satisfied 
the duty to notify provisions prior to the initial 
adjudication of the Veteran's claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 490 (2006).  Further, the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, to include the opportunity 
to present pertinent evidence.  Sanders v. Nicholson, 487 
F.3d 881, 889 (Fed. Cir. 2007); Simmons v. Nicholson, 487 
F.3d 892, 896 (Fed. Cir. 2007) (noting that notice 
deficiencies are prejudicial unless VA shows that the purpose 
of the notice was not frustrated).

The duty to assist the Veteran has also been satisfied in 
this case.  The RO has obtained the Veteran's service 
treatment records, his VA treatment records, and his 
identified private treatment records.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Veteran was not provided with VA 
examinations regarding the issues of service connection for 
visual impairment, a low back disorder, bilateral hearing 
loss, or a skin disorder of the nose.  However, VA 
examinations regarding these issues are not required in this 
case.  There is no evidence of an eye injury, back injury, or 
a skin disorder in service, and there is no competent 
indication that any eye disorder, a back disorder, or a skin 
disorder may be associated with the Veteran's military 
service.  38 U.S.C.A. §5103A (d); 38 C.F.R. § 3.159(c)(4).  
There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 542-43 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including sensorineural hearing loss, will be presumed if 
they are manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

I.  Visual Impairment

The Veteran is seeking service connection for bilateral 
visual impairment.  He contends that his current visual 
impairment was caused by active duty service.  Specifically, 
during his February 2009 Board hearing, the Veteran alleged 
that his current bilateral loss of eyesight is related to 
service because his eyesight worsened during service.  In 
addition, the Veteran argues that he has retinal scar tissue 
as a result of an eye injury during service, noting that a 
piece of shrapnel hit him in the eye during service.

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are congenital or 
developmental defects and not disease or injury within the 
meaning of the applicable legislation.  38 C.F.R. 
§§ 3.303(c), 4.9.  In the absence of superimposed disease or 
injury, service connection may not be allowed for refractive 
error of the eyes, including myopia, presbyopia, and 
astigmatism, even if visual acuity decreased in service, as 
this is not a disease or injury within the meaning of 
applicable legislation relating to service connection.  Id.  
Thus, VA regulations specifically prohibit service connection 
for refractory errors of the eyes unless such defect was 
subjected to a superimposed disease or injury which created 
additional disability.  Id.; VAOPGCPREC 82-90, 55 Fed. Reg. 
45,711 (1990) (service connection may not be granted for 
defects of congenital, developmental or familial origin, 
unless the defect was subject to a superimposed disease or 
injury); Sabonis v. Brown, 6 Vet. App. 426 (1994); Veterans 
Benefits Administration (VBA) Manual M21-1MR, Part III, 
iv.4.B.10.d.

The Veteran's service treatment records reveal diagnoses of 
and treatment for defective vision.  A July 1963 entrance 
examination reflects that the Veteran's eyes were normal.  
His distance vision was 20/20, bilaterally.  In a report of 
medical history completed at that time, the Veteran denied 
any eye trouble and stated that he never wore glasses.  A 
July 1967 treatment record reflects that the Veteran's vision 
was 20/60 in the right and 20/70 in the left.  The report 
also notes that the Veteran was given a prescription to buy 
civilian glasses and that he qualified for enlistment or 
discharge.  A July 1967 separation examination reveals that 
the Veteran's distance vision was 20/70 in the right eye and 
20/100 in the left eye, corrected to 20/20 by lens.  The 
examination report also reflects a diagnosis of defective 
vision corrected by prescription.  The Veteran's service 
treatment records are negative for any mention of an eye 
injury.

VA treatment records from March 2005 through December 2008 
also reveal diagnoses of and treatment for defective vision.  
A March 2005 eye examination report reveals the Veteran's 
complaints of poor distance vision and dryness in the left 
eye.  Physical examination revealed the extraocular muscles 
to be smooth and full, with no diplopia or pain.  Refraction 
was -1.00-0.25x005 20/20 in the right eye and -1.00-0.25x062 
20/20 plus +2.25 in the left eye.  A tonometry revealed 15 
millimeters of Mercury (mm Hg) in the right eye and 14 mm Hg 
in the left eye.  The lids and lashes were clear, the 
conjunctiva were pink and quiet, the corneas were clear, 
bilaterally, and the anterior chambers were deep and quiet.  
There was no rubeosis in the irises, and the lenses were 
clear.  A dilated fundus examination showed 0.2 cup to disc 
ratio in each eye with sharp, pink, and distinct margins.  
The macula were normal and there was no hemorrhage or 
exudates.  There were no holes, tears, or detachments in the 
periphery.  The diagnoses were refractive error and dry eye.  
In March 2006, the Veteran complained that he felt like he 
had something in his left eye.  A March 2006 treatment record 
reflects that the Veteran had distance vision of 20/30 in the 
right eye and 20/40 in the left eye with his glasses.  
Physical examination revealed his eyelids to be normal and 
his right cornea to be clear.  However, there was stromal 
scar on his left cornea.  The conjunctiva were clear and 
quiet, and the anterior chambers were deep and quiet.  The 
iris was normal in both eyes and the lenses were nuclear 
sclerotic.  A dilated fundus examination showed the vitreous 
to be normal in both eyes, the optic disc cups to be 0.3 in 
both eyes, and the retinas to be normal in both eyes.  
However, there was a flat choroidal nevus of about four disc 
diameters in size in the left eye.  The diagnoses were 
presbyopia, dry eyes, left choroidal nevus, and left corneal 
scar.

An April 2008 VA treatment record indicates that the Veteran 
underwent another eye examination.  The Veteran had no 
complaints.  The Veteran had distance vision of 20/25 in the 
right eye and 20/25 in the left eye with his glasses.  He 
also had near vision of 20/20 in both eyes with his glasses.  
Physical examination revealed normal lids and a clear right 
cornea.  There was a stromal scar on the left cornea.  The 
conjunctiva were clear and quiet, bilaterally, and the 
anterior chambers were deep and quiet, bilaterally.  The iris 
was normal, bilaterally, and both lenses were nuclear 
sclerotic.  There was trace nonspecific conjunctivitis in 
each eye.  A dilated fundus examination showed the vitreous 
to be normal in both eyes and the optic disc cups to be 0.3 
in both eyes.  A retinal examination was normal, bilaterally, 
except there was choroidal nevus in the periphery of the left 
retina.  There was no diabetic retinopathy.  The diagnoses 
were presbyopia, left choroidal nevus, and trace nonspecific 
conjunctivitis.

After a thorough review of the evidence of record, the Board 
concludes that service connection is not warranted for visual 
impairment.  The evidence does not demonstrate that the 
Veteran has an acquired eye disability due to service.  
Specifically, the evidence shows that the Veteran has current 
diagnoses of presbyopia, left chorodinal nevus, dry eye, 
refractive error, trace nonspecific conjunctivitis, and left 
corneal scar.  Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) 
(holding that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation).  

Although the Veteran's service treatment records reveal a 
worsening of his visual acuity and an increase in his 
refractive error, his service treatment records and the 
medical evidence of record are negative for any indication of 
a superimposed disease or injury related to such worsening.  
See 38 C.F.R. §§ 3.303(c), 4.9.  The Board acknowledges the 
Veteran's contentions during his February 2009 Board hearing 
that he has retinal scar tissue in his eye as a result of 
being hit in the eye by a piece of shrapnel during service.  
However, the Board does not find the Veteran's statements 
regarding such an eye injury to be credible because they are 
not supported by the contemporaneous objective evidence of 
record.  The Veteran's service treatment records are negative 
for any evidence that the Veteran's eye was injured as a 
result of shrapnel.  In fact, the Veteran's service treatment 
records do not reveal treatment for any eye disorder other 
than refractive error, which was noted to be corrected by 
prescription.  In addition, the only medical evidence that 
the Veteran had any scar tissue in his eyes is a March 2006 
VA treatment record which notes a diagnosis of left corneal 
scar.  Earlier that same month, the Veteran complained for 
the first time that he felt like he had something in his left 
eye.  Previous eye examinations revealed the Veteran's left 
cornea to be normal.  Accordingly, even though the evidence 
shows that the Veteran's visual acuity worsened during 
service, as there is no credible evidence that the Veteran's 
refractory errors were subjected to a superimposed disease or 
injury which created the additional disability, the Veteran's 
current impaired vision is not a disease or injury for the 
purposes of entitlement to benefits.  Id.  

In addition, service treatment records are negative for left 
chorodinal nevus, dry eye, and trace nonspecific 
conjunctivitis.  Hickson, 12 Vet. App. at 253 (holding that 
service connection requires medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury).  Moreover, the medical 
evidence of record does not show that the Veteran's left 
chorodinal nevus, dry eye, or trace nonspecific 
conjunctivitis are directly related to his active military 
service.  Hickson, 12 Vet. App. at 253 (holding that service 
connection requires medical evidence of a nexus between the 
claimed inservice disease and current disability).  As noted 
earlier, the Veteran contends that he injured his eye during 
service when he was hit in the eye by a piece of shrapnel.  
However, as explained above, the Board does not find the 
Veteran's statements to be credible.  In addition, the 
Veteran's statements are not competent evidence as to the 
etiology of his current eye disorders.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

As the evidence does not show that the Veteran has an 
acquired eye disability that was caused or aggravated by 
active duty service, service connection must be denied.  In 
reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  Low Back Disorder

The Veteran also contends that he is entitled to service 
connection for a low back disorder.  During his February 2009 
hearing before the Board, the Veteran testified that he has 
had back problems since service discharge, but that he did 
not have a specific injury to his back during service.  He 
reported that he has had chiropractic treatment for his back 
disorder, and that he first sought treatment for his back 
disorder in 1989.  

The Veteran's service treatment records reflect that he had 
mild scoliosis of the spine upon entry into service.  A July 
1963 entrance examination notes that his spine was normal, 
but indicates that there was "mild scoliosis to left."  An 
August 1963 report reflects that a medical officer found the 
Veteran to have pertinent defects and or histories including 
mild scoliosis to the left.  A July 1967 separation 
examination reveals that the Veteran's spine was normal.  The 
Veteran's service treatment records are negative for any 
complaints of back pain or diagnoses of a low back disorder.  

In an August 2006 statement, G.D., M.D., retired, stated that 
the Veteran was treated from May 1989 through February 1991 
for herniated nucleus pulposus of L5-S1 on the right side 
with thecal sac effacement.  The Veteran did not have disc 
surgery.  Dr. G.D. also stated that he did not know the 
present status of the Veteran's disorder.

VA treatment records from July 2001 through December 2008 
reveal complaints of and treatment for back pain.  A July 
2001 record reveals that the Veteran reported chronic low 
back pain with radiation into the right leg and a computed 
tomography report of central disc L5-S1 symptoms worsening.  
The Veteran could not sit still.  The treatment record also 
notes that the Veteran reported that he had back pain since a 
lifting incident in 1990, when something snapped in his back 
while he was loading and lifting cable.  He could not get out 
of bed the next day and he sought chiropractic care for his 
back pain for 1.5 years.  A magnetic resonance imaging scan 
of the lumbosacral spine showed central disc extrusion at the 
L5-S1 level without significant deformity of the thecal sac.  
The neural foramina at this level were widely apparent.  The 
diagnosis was neurological findings not consistent with right 
or left radiculopathy but could be with central disc at L5-
S1.  March 2005, September 2005, and December 2008 treatment 
records reflect the Veteran's continued complaints of low 
back pain, controlled with pain medication, and diagnoses of 
chronic low back pain and lumbago.

By statute, a veteran will be considered to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by service.  38 
U.S.C.A. § 1111.  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).  

If a pre-existing disorder is noted upon entry into service, 
service connection may be granted based on aggravation during 
service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004).  A pre-existing injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
Independent medical evidence is needed to support a finding 
that the pre-existing disorder increased in severity in 
service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).  However, aggravation 
of a pre-existing disorder may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) 
(holding that the presumption of aggravation created by 
section 3.306 applies only if there is an increase in 
severity during service); Akins v. Derwinski, 1 Vet. App. 
228, 231 (1991).

In this case, the Veteran's 1963 service entrance examination 
report notes that he had mild scoliosis to the left.  Since 
scoliosis was noted upon his enlistment examination, the 
presumption of soundness does not apply.  See 38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b) (only where a condition is 
recorded in an examination report is it presumed to pre-exist 
service).  However, there is no evidence that the Veteran's 
pre-existing back disorder underwent an increase in severity 
during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  
Although noted on his entrance examination, the Veteran's 
subsequent service medical records, including his July 1967 
separation examination, are completely silent as to 
complaints of or treatment for scoliosis or any back 
disorder.  Moreover, there is no evidence that the Veteran 
sought any treatment for scoliosis or any other back 
disability until 1989, more than 21 years after service 
discharge.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (holding that aggravation in service may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service).  Thus, the evidence 
does not show that the Veteran's pre-existing scoliosis 
worsened during service.

As scoliosis preexisted service and was not aggravated in 
service, service connection for scoliosis is not warranted.  
See 38 U.S.C.A. §§ 1153; 38 C.F.R. § 3.306; see also Browder 
v. Derwinski, 1 Vet. App. 204, 206-207 (1991).  

Service connection for a low back disorder, other than 
scoliosis, is also not warranted.  The current medical 
evidence of record reveals diagnoses of chronic low back 
pain, lumbago, central disc extrusion at L5-S1, and herniated 
nucleus pulposus of L5-S1.  Degmetich, 104 F.3d at 1333 
(holding that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation).  But 
the evidence of record does not demonstrate inservice 
incurrence of a back injury.  The Veteran's service treatment 
records are completely silent for treatment of any of these 
disorders.  Hickson, 12 Vet. App. at 253 (holding that 
service connection requires medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury).  

The Veteran does not contend that he incurred a specific 
injury to his back in service, but that since his service 
discharge, he has had back pain.  The Veteran's service 
discharge examination is negative for a back disorder.  A 
review of the record reveals that the first complaints of or 
treatment for a back disorder of any kind was an August 2006 
statement from G.D., M.D., which indicates that the Veteran 
was first treated for a low back disorder in May 1989, over 
21 years after his discharge from service.  Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of 
disorder).  In contrast to his testimony February 2009, in a 
July 2001 VA treatment record, the Veteran reported that his 
back pain began after a lifting incident in 1990.  The Board 
finds these objective medical records, created 
contemporaneously with service discharge and post service, 
but prior to the filing of a claim for compensation benefits 
with VA, are far more probative and reliable than the 
Veteran's statements and testimony alleging the onset of a 
low back disorder in service.  Accordingly, the Board 
concludes that the Veteran's statements and testimony 
regarding continuity of symptomatology are not credible.

In addition, the evidence of record does not demonstrate a 
relationship between any currently diagnosed low back 
disorder and active service.  Hickson, 12 Vet. App. at 253 
(holding that service connection requires medical evidence of 
a nexus between the claimed in-service disease or injury and 
the current disability).  The Veteran testified that his 
current low back disorder is related to active duty service.  
The Veteran's testimony and statements are competent evidence 
as to events and observations.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  However, the testimony and statements 
are not competent evidence as to the etiology of the any 
current disorder.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  Because the Veteran is 
not a physician, his testimony and statements are not 
competent evidence that his current low back disorder is 
related to service.  Espiritu, 2 Vet. App. at 495; Grottveit, 
5 Vet. App. at 93.

In the absence of competent medical evidence that the 
Veteran's current low back disorder, to include scoliosis, 
was incurred in or aggravated by his military service, the 
preponderance of the evidence is against the Veteran's claim 
for service connection for a low back disorder.  As such, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 
56.

III.  Bilateral Hearing Loss

The Veteran contends that he has bilateral hearing loss due 
to inservice exposure to acoustic trauma while working close 
to tanks on ships.  In his February 2009 hearing before the 
Board, the Veteran testified that he was exposed to tanks 
firing and was approximately three to four feet from the 
tanks when they fired.  He stated that he first noticed 
hearing loss during service, but that he did not seek 
treatment.  He reported that he first sought treatment for 
his bilateral hearing loss from VA and that he has been 
prescribed hearing aids. 

The Veteran's service treatment records are negative for any 
complaints, treatment, or diagnosis for ear problems, 
including hearing loss.  The Veteran's June 1963 entrance 
examination reports whisper voice test results of 15/15 in 
both ears.  However, an audiogram conducted at service 
entrance in August 1963 audiogram reflects puretone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
20 (30)
10 (20)
20 (30)
40 (45)
LEFT
0 (15)
20 (30)
10 (20)
20(30)
40 (45)

(Note: Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  The ASA results are the figures on the 
left of each column and are not in parentheses.  Since 
November 1, 1967, those standards have been set by the 
International Standards Organization (ISO)-American National 
Standards Institute (ANSI).  In order to facilitate data 
comparison, the ASA standards have been converted to ISO-ANSI 
standards and are represented by the figures in 
parentheses.).  It was noted that the Veteran was qualified 
for duty, and he did not receive a profile for a hearing 
disability.  The Veteran's July 1967 separation examination 
reflects whispered voice test results of 15/15 in both ears.  

VA treatment records from March 2005 through December 2008 
reflect a diagnosis of "low hearing."  In addition, the 
treatment records reveal a notation of partial hearing loss 
under the "active problems" heading.  A September 2005 
treatment record reveals a diagnosis of "low hearing" and a 
notation of "aids."  An October 2007 treatment record 
reveals a diagnosis of "low hearing" with tinnitus.  

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

In this case, the Veteran's August 1963 service entrance 
audiogram showed bilateral hearing loss for VA purposes.  Id.  
Since bilateral hearing loss was noted was noted upon his 
entrance audiogram, the presumption of soundness does not 
apply.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (only 
where a condition is recorded in an examination report is it 
presumed to pre-exist service).  However, there is no 
evidence that the Veteran's pre-existing bilateral hearing 
loss underwent an increase in severity during service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  Although shown on his 
entrance audiogram, the Veteran's subsequent service medical 
records, including his July 1967 separation examination, are 
completely silent as to complaints of or treatment for 
hearing loss.  Moreover, there is no evidence that the 
Veteran sought any treatment for hearing loss until 2005, 
more than 35 years after service discharge.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that 
aggravation in service may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service).  Thus, the evidence does not show that the 
Veteran's pre-existing bilateral hearing loss was aggravated 
by his military service.  

Further, although the Veteran's VA treatment records indicate 
a diagnosis of "low hearing" with hearing aids, the 
objective evidence of record does not reveal that the Veteran 
has a current objective diagnosis of bilateral hearing loss 
that is confirmed by audiological testing as specified in 38 
C.F.R. § 3.385.  The Veteran has not identified or submitted 
any private or VA evidence indicating that he currently 
experiences bilateral hearing loss meeting the VA criteria 
for a hearing loss disability under 38 C.F.R. § 3.385.  
Ultimately, there is no evidence of bilateral hearing loss on 
service separation in July 1967, no evidence of sensorineural 
hearing loss manifest to a compensable degree within one year 
of service separation, and no evidence of currently diagnosed 
bilateral hearing loss for VA purposes.  See Degmetich, 104 
F.3d 1328; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
veteran's claim of service connection for bilateral hearing 
loss, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service 
connection for bilateral hearing loss is not warranted.

IV.  Skin Disorder of the Nose

The Veteran contends that he is entitled to service 
connection for a skin disorder of his nose, to include 
cancer.  During his February 2009 hearing before the Board, 
the Veteran testified that he first noticed the skin cancer 
in 1967, and that he was treated for skin cancer by Dr. M., 
who is now deceased.  He also stated that Dr. M.'s records 
were not available.  Treatment included use of a topical 
cream or salve.  The Veteran also noted that he sought 
treatment for his skin cancer at VA.  He denied any current 
problems, but noted that he thought the skin cancer was 
spreading and getting bigger.

The Veteran's service treatment records are negative for any 
complaints of or diagnoses of a skin disorder of the nose, to 
include cancer.  A July 1963 entrance examination reflects 
that his skin and nose were normal.  A July 1967 separation 
examination also reveals that the Veteran's skin and nose 
were normal.  VA treatment records from July 2001 through 
December 2008 are also negative for any complaints or 
findings of a skin disorder of the nose or skin cancer of the 
nose.  Although a December 2008 VA treatment record notes 
that the Veteran had a skin tag on his right buttock, which 
was excised, the VA physician stated that "[c]linically, it 
does not look like anything significant other than a skin 
papilloma."  

The Board acknowledges the Veteran's testimony that he has 
skin cancer of the nose.  To the extent that the Veteran 
believes that he has skin cancer of the nose, as a layman, 
his statements are not competent medical evidence of the 
diagnosis of a disability.  Espiritu, 2 Vet. App. 492.  
Consequently, lay assertions of a medical diagnosis cannot 
constitute evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

The Veteran has not submitted any evidence whatsoever that he 
has a current skin disorder of the nose, to include cancer.  
As explained above, the Court has held that without a 
disability, there can be no entitlement to compensation.  See 
Degmetich, 104 F.3d 1328; Brammer, 3 Vet. App. at 225.  
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability. . . .  In the absence of proof 
of present disability there can be no valid claim."  
Brammer, 3 Vet. App. at 225.  With no evidence that the 
Veteran has a current skin disorder or skin cancer of the 
nose, service connection is not warranted.

Because there is no objective evidence of a current diagnosis 
of a skin disorder of the nose, to include cancer, the 
preponderance of the evidence is against the Veteran's claim.  
As such, the benefit of the doubt doctrine is inapplicable, 
and the claim must be denied.  See 38 C.F.R. § 5107(b); 
Gilbert, 1 Vet. App. at 56.


ORDER

Service connection for visual impairment is denied.

Service connection for a low back disorder is denied.

Service connection for bilateral hearing loss is denied.

Service connection for a skin disorder of the nose, to 
include cancer, is denied.


REMAND

The issue of entitlement to service connection for diabetes 
mellitus, type II must be remanded for issuance of a 
statement of the case.  When a notice of disagreement has 
been filed, the RO must issue a statement of the case.  
Manlicon v. West, 12 Vet. App. 238, 240-41 (1999); see also 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995) (noting 
that the filing of a notice of disagreement initiates the 
appeal process and requires VA to issue a statement of the 
case).  In a February 2009 rating decision, the RO denied the 
Veteran's claim for entitlement to service connection for 
diabetes mellitus, type II.  In February 2009, the Veteran 
filed a notice of disagreement to the February 2009 rating 
decision denying service connection for diabetes mellitus, 
type II.  The RO has not yet issued a statement of the case 
as to this issue.  The Board is, therefore, obligated to 
remand this issue for issuance of a statement of the case.

With regard to the Veteran's claim for entitlement to service 
connection for a heart disorder, the Board finds that this 
issue is inextricably intertwined with the Veteran's claim 
for entitlement to service connection for diabetes mellitus, 
type II.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(holding that issues are inextricably intertwined and must be 
considered together when a decision concerning one could have 
a significant impact on the other).  This is so because the 
Veteran contends that his current heart disorder was caused 
by his diabetes mellitus, type II.  Thus, in order to 
determine whether the Veteran's current heart disorder was 
caused by a service-connected disorder, it must first be 
determined whether the Veteran is entitled to service 
connection for diabetes mellitus, type II.  Accordingly, the 
Board will defer consideration of the issue of entitlement to 
service connection for a heart disorder until after the RO 
has considered whether service connection for diabetes 
mellitus, type II is warranted.

Accordingly, the case is remanded for the following action:

1.  The RO must issue a statement of the 
case and notification of the Veteran's 
appellate rights regarding the Veteran's 
claim of entitlement to service connection 
for diabetes mellitus, type II.  38 C.F.R. 
§ 19.26 (2008).  The Veteran and his 
representative are reminded that, to vest 
the Board with jurisdiction over the issue 
of service connection for diabetes 
mellitus, type II, a timely substantive 
appeal to the February 2009 rating 
decision denying this claim must be filed.  
38 C.F.R. § 20.202 (2008).  If the Veteran 
perfects the appeal as to this issue, the 
case must be returned to the Board for 
appellate review.

2.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraph 
above, regardless of whether or not the 
Veteran perfects an appeal of the issue of 
entitlement to service connection for 
diabetes mellitus, type II, the claim(s) 
must be readjudicated.  If the claim of 
entitlement to service connection for a 
heart disorder, to include as due to a 
service-connected disorder, remains 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


